Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 4, 2019

                                          No. 04-18-00975-CV

                                  IN RE Abelardo G. GONZALES

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On January 7, 2019, relator filed a petition for writ of mandamus complaining the trial
court had not set for hearing or ruled on a motion he filed with the court in mid-November 2018.
On January 16, 2019, this court denied relator’s petition because the motion had been pending
before the trial court for only about two months. On January 31, 2019, relator filed a motion for
rehearing, again complaining of the trial court’s refusal to set his motion for a hearing or rule on
the motion.

       This court requests a response from the respondent. See TEX. R. APP. P. 49.2; 52.9. Any
response must be filed in this court no later than March 19, 2019.

           It is so ORDERED on March 4, 2019.



                                                                          PER CURIAM



           ATTESTED TO: ________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2017 FLI 001815 C3, styled In the Interest of M.A.G. and Z.A.G.,
Children, pending in the County Court at Law No 2, Webb County, Texas, the Honorable Missy Medary presiding.